FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOVHANES KARABEKIAN,                             No. 13-71698

               Petitioner,                       Agency No. A070-212-841

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Hovhanes Karabekian, a native and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen deportation proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and review de novo constitutional

claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The agency did not abuse its discretion in denying Karabekian’s motion to

reopen as untimely, where Karabekian filed his motion more than 16 years after the

applicable regulatory deadline of September 30, 1996, 8 C.F.R. § 1003.23(b)(1)

(“A motion to reopen must be filed within 90 days of the date of entry of a final

administrative order of removal, deportation, or exclusion, or on or before

September 30, 1996, whichever is later.”), and he failed to establish the due

diligence required for equitable tolling of the filing deadline, see Avagyan v.

Holder, 646 F.3d 672, 679-80 (9th Cir. 2011) (equitable tolling is available to an

alien who is prevented from timely filing a motion to reopen due to deception,

fraud or error, as long as the alien exercises due diligence in discovering such

circumstances).

      In light of this disposition, we do not reach Karabekian’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                      13-71698